Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 03/05/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 6-10, 12, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. PUB. 2017/0061629 hereinafter, “Zhu”) in view of Han (U.S. PUB. 2017/0103287).

Consider claim 1, Zhu teaches a system for image correction in positron emission tomography (PET) (page 1 [0007]), comprising: at least one storage device including a set of instructions (pages 3-4 [0045]); and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions (pages 3-4 [0045]), the at least one processor is configured to direct the system to perform operations including: acquiring a PET image and a computed tomography (CT) image of a subject (page 4 [0046]); and generating, based on the PET image and the CT image, an attenuation-corrected PET image of the subject by application of an attenuation correction model (fig. 5, page 5 [0059]).
Zhu does not explicitly show that wherein: the attenuation correction model is a trained cascaded neural network including a plurality of trained models that are sequentially connected, the plurality of trained models include a trained first model and at least one trained second model downstream to the trained first model, and during the application of the attenuation correction model, an input of each of the at least one trained second model includes the PET image, the CT image, and an output image of a previous trained model that is upstream and connected to the trained second model.
In the same field of endeavor, Han teaches wherein: the attenuation correction model is a trained cascaded neural network including a plurality of trained models that are sequentially connected, the plurality of trained models include a trained first model and at least one trained second model downstream to the trained first model, and during the application of the attenuation correction model, an input of each of the at least one trained second model includes the PET image, the CT image, and an output image of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, wherein: the attenuation correction model is a trained cascaded neural network including a plurality of trained models that are sequentially connected, the plurality of trained models include a trained first model and at least one trained second model downstream to the trained first model, and during the application of the attenuation correction model, an input of each of the at least one trained second model includes the PET image, the CT image, and an output image of a previous trained model that is upstream and connected to the trained second model, as taught by Han, in order to improve quality to which a model applied.

Consider claim 6, Zhu further teaches wherein to acquire a PET image and a CT image of a subject, the at least one processor is further configured to direct the system to perform the operations including: acquiring CT image data and PET image data of the subject by performing a CT scan and a PET scan of the subject (page 10 [0099]); reconstructing, based on the CT image data, the CT image (page 3 [0042]); reconstructing, based on the PET image data, a preliminary PET image (page 4 [0050]); and generating the PET image by performing a random correction and a detector normalization on the preliminary PET image (page 11 [0110]). 

Consider claim 7, Zhu further teaches wherein at least one of the plurality of trained models is a convolutional neural network (CNN) model or a generative adversarial network (GAN) model (page 9 [0093]).  

Consider claim 8, Zhu further teaches wherein the generation the attenuation-corrected PET image of the subject is performed within 1 second (page 3 [0041] i.e., time sequence performed within 1 second).  

Consider claim 9, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 9.

Consider claim 10, Zhu further teaches wherein the plurality of models are trained in parallel during the training of the cascaded neural network, and the training the cascaded neural network includes: initializing parameter values of the cascaded neural network; and training the cascaded neural network by iteratively updating the parameter values of the cascaded neural network based on the plurality of training samples (pages 5-6 [0062]).  

Consider claim 12, Han further teaches wherein the assessment result is determined based on at least one of: a difference between the predicted attenuation-corrected PET image and the sample attenuation-corrected PET image of each of at least some of the plurality of training samples, or a time needed for the updated cascaded neural network to generate the predicted attenuation-corrected PET image of each of the at least some of the plurality of training samples (page 5 [0063]).  

Consider claim 15, Han further teaches wherein: the training the cascaded neural network comprises sequentially training the plurality of models, the first model is trained using the plurality of training samples, and each of the at least one second model is 

Consider claim 16, Han further teaches wherein for each of the at least one second model, the training the second model includes: for each of the plurality of training samples, generating a preliminary image by application of the one or more trained models generated before the training of the second model (page 5 [0063]); initializing parameter values of the second model (page 10 [0105]); and training the second model by iteratively updating the parameter values of the second model based on the plurality of training samples and the corresponding preliminary images (page 10 [0109]).  

Consider claim 19, Zhu further teaches wherein at least one of the plurality of models is a convolutional neural network (CNN) model or a generative adversarial network (GAN) model (page 9 [0093]).  

Consider claim 20, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 20.

Allowable Subject Matter

5.	Claims 2-5, 11, 13-14 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:

Consider claim 2, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein to generate an attenuation-corrected PET image of the subject by application of an attenuation correction model, the at least one processor is configured to direct the system to perform the operations including: preprocessing the CT image and the PET image; generating a concatenated image by concatenating the preprocessed CT image and the preprocessed PET image; obtaining a preliminary attenuation-corrected PET image by inputting the concatenated image into the attenuation correction model; and generating the attenuation-corrected PET image by processing the preliminary attenuation-corrected PET image, in combination with other limitations, as specified in the independent claim 1.

Claims 3-5, depend on claim 2. Therefore the reason for allowance of claims 3-5 is the sane as claim 2 set forth above.

Consider claim 11, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein iteratively updating the parameter values of the cascaded neural network includes performing an iterative operation including one or more iterations, and each of at least one iteration of the iterative operation includes: for each of at least some of the plurality of training samples, generating a predicted attenuation-corrected PET image by application of an updated cascaded neural network determined in a previous iteration; determining, based on the predicted attenuation-corrected PET image and the sample attenuation-corrected PET image of each of the at least some of the plurality of training samples, an assessment result of the updated cascaded neural network; and further updating the parameter values of the updated 

Claims 13-14, depend on claim 11. Therefore the reason for allowance of claims 13-14 is the sane as claim 11 set forth above.

Consider claim 17, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the training the second model includes a second iterative operation including one or more iterations, each of at least one iteration of the second iterative operation including:  63Attorney Docket No. 20618-0515US00 for each of at least some of the plurality of training samples, generating an output image of the second model by inputting the training sample and the corresponding preliminary image into an updated second model determined in a previous iteration; determining, based on the output image of the updated second model and the sample attenuation-corrected PET image corresponding to each of the at least some of the plurality of training samples, a second assessment result; and further updating the parameter values of the updated second model to be used in a next iteration based on the second assessment 

Consider claim 18, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein to generate the attenuation correction model by training a cascaded neural network using the plurality of training samples, the at least one processor is further configured to direct the system to perform the operations including: for each of the plurality of training samples, preprocessing the sample PET image, the sample CT image, and the sample attenuation-corrected PET image of the training sample; and generating a sample concentrated image by concatenating the preprocessed sample CT image and the preprocessed sample PET image of the training sample; and generating the attenuation correction model by training the cascaded neural network using the sample concatenated images and the plurality of preprocessed sample attenuation-corrected PET images, in combination with other limitations, as specified in the independent claim 9.

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300

Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649